Exhibit 10.1
PEPSICO, INC.
2007 LONG-TERM INCENTIVE PLAN
(as amended and restated March 12, 2010)

1.   Purposes.

        The purposes of the Plan are to provide long-term incentives to those
persons with significant responsibility for the success and growth of PepsiCo
and its subsidiaries, divisions and affiliated businesses, to associate the
interests of such persons with those of PepsiCo’s shareholders, to assist
PepsiCo in recruiting, retaining and motivating a diverse group of employees and
outside directors on a competitive basis, and to ensure a pay-for-performance
linkage for such employees and outside directors.

2.   Definitions.

        For purposes of the Plan, the following capitalized terms shall have the
meanings specified below:

  (a)   “Award” means a grant of Options, Stock Appreciation Rights, Restricted
Shares, Restricted Stock Units, Performance Shares, Performance Units, Stock
Awards, or any or all of them (but a Stock Award may not be granted to employees
or officers).     (b)   “Board” means the Board of Directors of PepsiCo.     (c)
  “Cause” has the meaning set forth in Section 11(b)(ii).     (d)   “Change in
Control” has the meaning set forth in Section 11(b)(i).     (e)  
“Change-in-Control Treatment” has the meaning set forth in Section 11(a)(ii).  
  (f)   “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code shall also be a reference to any successor
section of the Code (or a successor code).     (g)   “Committee” means, with
respect to any matter relating to Section 8 of the Plan, the Board, and with
respect to all other matters under the Plan, the Compensation Committee of the
Board. The Compensation Committee shall be appointed by the Board and shall
consist of two or more independent, outside members of the Board. In the
judgment of the Board, the Compensation Committee shall be qualified to
administer the Plan as contemplated by (a) Rule 16b-3 of the Exchange Act,
(b) Code Section 162(m) and the regulations thereunder, and (c) any rules and
regulations of a stock exchange on which Common Stock is traded. Any member of
the Compensation Committee of the Board who does not satisfy the qualifications
set out in the preceding sentence may recuse himself or herself from any vote or
other action taken by the Compensation Committee of the Board.

1



--------------------------------------------------------------------------------



 



  (h)   “Common Stock” means the common stock, par value 1-2/3 cents per share,
of PepsiCo.     (i)   “Company” means PepsiCo, its subsidiaries, divisions and
affiliated businesses.     (j)   “Covered Employee” means any PepsiCo employee
for whom PepsiCo is subject to the deductibility limitation imposed by Code
Section 162(m).     (k)   “Director Deferral Program” means the PepsiCo Director
Deferral Program, as amended from time to time, and any successor program.    
(l)   “Effective Date” means the date on which the Plan as amended and restated
as of March 12, 2010 is approved by PepsiCo’s shareholders.     (m)   “Eligible
Person” means any of the following individuals who is designated by the
Committee as eligible to receive Awards, subject to the conditions set forth in
the Plan: (i) any employee of the Company (including any officer of the Company
and any Employee Director) provided that the term employee does not include any
individual who is not, as of the grant date of an Award, classified by the
Company as an employee on its corporate books and records even if that
individual is later reclassified (by the Company, any court, any governmental
agency or otherwise) as an employee as of the grant date; (ii) any consultant or
advisor of the Company; and (iii) any Non-Employee Director who is eligible to
receive an Award in accordance with Section 8 hereof.     (n)   “Employee
Director” means a member of the Board who is also an employee of the Company.  
  (o)   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.     (p)   “Fair Market Value” on
any date means the average of the high and low market prices at which a share of
Common Stock shall have been sold on such date, or the immediately preceding
trading day if such date was not a trading day, as reported on the New York
Stock Exchange Composite Transactions Listing and, in the case of an ISO, means
fair market value as determined by the Committee in accordance with Code
Section 422 and, in the case of an Option or SAR that is intended to be exempt
from Code Section 409A, fair market value as determined by the Committee in
accordance with Code Section 409A.     (q)   “Full-Value Award” means any
Restricted Shares, Restricted Stock Units, Performance Shares, Performance Units
or Stock Awards.     (r)   “Good Reason” has the meaning set forth in
Section 11(b)(iii).     (s)   “Initial Grant” has the meaning set forth in
Section 8(b).

2



--------------------------------------------------------------------------------



 



  (t)   “ISO” means an Option satisfying the requirements of Code Section 422
and designated as an ISO by the Committee.     (u)   “Non-Employee Director”
means a member of the Board who is not an employee of the Company.     (v)  
“NQSO” or “Non-Qualified Stock Option” means an Option that does not satisfy the
requirements of Code Section 422 or that is not designated as an ISO by the
Committee.     (w)   “Option Exercise Price” means the purchase price per share
of Common Stock covered by an Option granted pursuant to the Plan.     (x)  
“Options” means the right to purchase shares of Common Stock at a specified
price for a specified period of time.     (y)   “Participant” means an Eligible
Person who has received an Award under the Plan.     (z)   “Payment Shares” has
the meaning set forth in Section 8(d).     (aa)   “PepsiCo” means PepsiCo, Inc.,
a North Carolina corporation, and its successors and assigns.     (bb)  
“Performance Awards” means an Award of Options, Performance Shares, Performance
Units, Restricted Shares, Restricted Stock Units or SARs conditioned on the
achievement of Performance Goals during a Performance Period.     (cc)  
“Performance-Based Exception” means the performance-based exception to the
deductibility limitations of Code Section 162(m), as set forth in Code
Section 162(m)(4)(C).     (dd)   “Performance Goals” means the goals established
by the Committee under Section 7(d).     (ee)   “Performance Measures” means the
criteria set out in Section 7(d) that may be used by the Committee as the basis
for a Performance Goal.     (ff)   “Performance Period” means the period
established by the Committee during which the achievement of Performance Goals
is assessed in order to determine whether and to what extent an Award that is
conditioned on attaining Performance Goals has been earned.     (gg)  
“Performance Shares” means an Award of shares of Common Stock awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

3



--------------------------------------------------------------------------------



 



  (hh)   “Performance Units” means an Award denominated in shares of Common
Stock, cash or a combination thereof, as determined by the Committee, awarded to
a Participant based on the achievement of Performance Goals during a Performance
Period.     (ii)   “Plan” means this PepsiCo, Inc. 2007 Long-Term Incentive
Plan, as amended and restated from time to time.     (jj)   “Prior Plans” means
the PepsiCo, Inc. 2003 Long-Term Incentive Plan, the PepsiCo, Inc. 1994
Long-Term Incentive Plan, the PepsiCo, Inc. 1995 Stock Option Incentive Plan,
the PepsiCo SharePower Stock Option Plan, the Director Stock Plan, the PepsiCo
1987 Incentive Plan, PBG 2004 Long Term Incentive Plan, PBG 2002 Long Term
Incentive Plan, PBG Long Term Incentive Plan, The Pepsi Bottling Group, Inc.
1999 Long Term Incentive Plan, PBG Directors’ Stock Plan, PBG Stock Incentive
Plan, PepsiAmericas, Inc. 2000 Stock Incentive Plan, Quaker Long Term Incentive
Plan of 1990, Quaker Long Term Incentive Plan of 1999 and Quaker Stock
Compensation Plan for Outside Directors, each as amended and restated from time
to time.     (kk)   “Restricted Shares” means shares of Common Stock that are
subject to such restrictions and such other terms and conditions as the
Committee may establish.     (ll)   “Restricted Stock Units” means the right, as
described in Section 7(c), to receive an amount, payable in either cash, shares
of Common Stock or a combination thereof, equal to the value of a specified
number of shares of Common Stock, subject to such terms and conditions as the
Committee may establish.     (mm)   “Restriction Period” means, with respect to
Performance Shares, Performance Units, Restricted Shares, Restricted Stock Units
or Stock Awards, the period during which any risk of forfeiture or other
restrictions set by the Committee remain in effect. Such restrictions remain in
effect until such time as they have lapsed under the terms and conditions of the
Performance Shares, Performance Units, Restricted Shares or Restricted Stock
Units or as otherwise determined by the Committee.     (nn)   “Stock
Appreciation Rights” or “SARs” means the right to receive a payment equal to the
excess of the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Rights are exercised over the exercise price per share of Common
Stock established for those Stock Appreciation Rights at the time of grant,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Rights are exercised.     (oo)   “Stock Award” means an Award
of shares of Common Stock, including Payment Shares, that are subject to such
terms, conditions and restrictions (if any) as determined by the Committee in
accordance with Section 7(e).

4



--------------------------------------------------------------------------------



 



3.   Administration of the Plan.

  (a)   Authority of Committee. The Plan shall be administered by the Committee,
which shall have all the powers vested in it by the terms of the Plan, such
powers to include the authority (within the limitations described in the Plan):

  •   to select the persons to be granted Awards under the Plan;     •   to
determine the type, size and terms of Awards to be made to each Participant;    
•   to determine the time when Awards are to be granted and any conditions that
must be satisfied before an Award is granted;     •   to establish objectives
and conditions for earning Awards;     •   to determine whether an Award shall
be evidenced by an agreement and, if so, to determine the terms and conditions
of such agreement (which shall not be inconsistent with the Plan) and who must
sign such agreement;     •   to determine whether the conditions for earning an
Award have been met and whether an Award will be paid at the end of an
applicable Performance Period;     •   except as otherwise provided in Section
7(d) and Section 13(b), to modify the terms of Awards made under the Plan;     •
  to determine if, when and under what conditions payment of all or any part of
an Award may be deferred;     •   to determine whether the amount or payment of
an Award should be reduced or eliminated;     •   to determine the guidelines
and/or procedures for the payment or exercise of Awards; and     •   to
determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted to Covered Employees or any other employee should comply with
the Performance-Based Exception.

  (b)   Interpretation of Plan. The Committee shall have full power and
authority to administer and interpret the Plan and to adopt or establish such
rules, regulations, agreements, guidelines, procedures and instruments, which
are not contrary to the terms of the Plan and which, in its opinion, may be
necessary or advisable for the administration and operation of the Plan. The
Committee’s interpretations of the

5



--------------------------------------------------------------------------------



 



      Plan, and all actions taken and determinations made by the Committee
pursuant to the powers vested in it hereunder, shall be conclusive and binding
on all parties concerned, including PepsiCo, its shareholders and all Eligible
Persons and Participants.

  (c)   Delegation of Authority. To the extent not prohibited by law, the
Committee (i) may delegate its authority hereunder to one or more of its members
or other persons (except that no such delegation shall be permitted with respect
to Awards to Eligible Persons who are subject to Section 16 of the Exchange Act
and Awards intended to comply with the Performance-Based Exception) and (ii) may
grant authority to employees or designate employees of the Company to execute
documents on behalf of the Committee or to otherwise assist the Committee in the
administration and operation of the Plan.

4.   Eligibility.

  (a)   General. Subject to the terms and conditions of the Plan, the Committee
may, from time to time, select from all Eligible Persons those to whom Awards
shall be granted under Section 7 and shall determine the nature and amount of
each Award. Non-Employee Directors shall be eligible to receive Awards only
pursuant to Section 8.

  (b)   International Participants. Notwithstanding any provision of the Plan to
the contrary, in order to foster and promote achievement of the purposes of the
Plan or to comply with provisions of the laws in countries outside the United
States in which the Company operates or has employees, the Committee, in its
sole discretion, shall have the power and authority to (i) determine which
Eligible Persons (if any) employed by the Company outside the United States
should participate in the Plan, (ii) modify the terms and conditions of any
Awards made to such Eligible Persons, and (iii) establish sub-plans, modified
Option exercise procedures and other Award terms, conditions and procedures to
the extent such actions may be necessary or advisable to comply with provisions
of the laws in such countries outside the United States in order to assure the
lawfulness, validity and effectiveness of Awards granted under the Plan and to
the extent such actions are consistent with the Committee’s authority to amend
the Plan absent shareholder approval pursuant to Section 13(b).

5.   Shares of Common Stock Subject to the Plan.

  (a)   Authorized Number of Shares. Unless otherwise authorized by PepsiCo’s
shareholders and subject to the provisions of this Section 5 and Section 10, the
maximum aggregate number of shares of Common Stock available for issuance under
the Plan shall be the total of (i) 195 million shares plus (ii) the total number
of shares of Common Stock underlying awards under the Prior Plans that are
cancelled or expire after May 2, 2007 without delivery of shares.

6



--------------------------------------------------------------------------------



 



  (b)   Share Counting. The following rules shall apply in determining the
number of shares of Common Stock remaining available for grant under the Plan:

  (i)   Any shares of Common Stock subject to (A) Options or SARs, whether
granted before or after the Effective Date or (B) Full-Value Awards granted
before the Effective Date shall be counted against the maximum share limitation
of Section 5(a) as one (1) share of Common Stock for every share of Common Stock
subject thereto. Any shares of Common Stock subject to Full-Value Awards granted
on or after the Effective Date shall be counted against the maximum share
limitation of Section 5(a) as three (3) shares of Common Stock for every share
of Common Stock subject thereto. Awards that by their terms do not permit
settlement in shares of Common Stock shall not reduce the number of shares of
Common Stock available for issuance under the Plan.

  (ii)   (A)  To the extent that any Award of Options or SARs, whether granted
before, on or after the Effective Date, is forfeited, cancelled, settled in cash
rather than shares (pursuant to the terms of an Award that permits but does not
require cash settlement), returned to the Company for failure to satisfy vesting
requirements or other conditions of the Award, or otherwise terminates without
an issuance of shares of Common Stock being made thereunder, the maximum share
limitation of Section 5(a) shall be credited with one (1) share of Common Stock
for each share of Common Stock subject to such Award of Options or SARs, and
such number of credited shares of Common Stock may again be made subject to
Awards under the Plan, subject to the foregoing maximum share limitation.

  (B)   To the extent that any Full-Value Award granted on or after the
Effective Date is forfeited, cancelled, settled in cash rather than shares
(pursuant to the terms of an Award that permits but does not require cash
settlement), returned to the Company for failure to satisfy vesting requirements
or other conditions of the Award, or otherwise terminates without an issuance of
shares of Common Stock being made thereunder, the maximum share limitation of
Section 5(a) shall be credited with three (3) shares of Common Stock for each
share of Common Stock subject to such Full-Value Award and such number of
credited shares of Common Stock may again be made subject to Awards under the
Plan, subject to the foregoing maximum share limitation.     (C)   To the extent
that any Full-Value Award granted before the Effective Date is forfeited,
cancelled, settled in cash rather than shares (pursuant to the terms of an Award
that permits but does not require cash settlement), returned to the Company for
failure to satisfy vesting requirements or other conditions of the Award, or
otherwise

7



--------------------------------------------------------------------------------



 



      terminates without an issuance of shares of Common Stock being made
thereunder, the maximum share limitation of Section 5(a) shall be credited with
one (1) share of Common Stock for each share of Common Stock subject to such
Full-Value Award, and such number of credited shares of Common Stock may again
be made subject to Awards under the Plan subject to the foregoing maximum share
limitation.

  (iii)   Any shares of Common Stock that are tendered by a Participant or
withheld as full or partial payment of withholding or other taxes or as payment
for the exercise or conversion price of an Award under the Plan shall not be
added back to the number of shares of Common Stock available for issuance under
the Plan. Upon exercise of a stock-settled Stock Appreciation Right, the number
of shares subject to the Award that are then being exercised shall be counted
against the maximum aggregate number of shares of Common Stock that may be
issued under the Plan as provided above, on the basis of one share for every
share subject thereto, regardless of the actual number of shares used to settle
the Stock Appreciation Right upon exercise.     (iv)   Any shares of Common
Stock underlying Awards granted through the assumption of, or in substitution
for, outstanding awards previously granted to individuals who become employees
of the Company as a result of a merger, consolidation, acquisition or other
corporate transaction involving the Company shall not, unless required by law or
regulation, count against the reserve of available shares of Common Stock under
the Plan.

  (c)   Share Limitation. No more than five percent (5%) of the shares of Common
Stock authorized under Section 5(a) may be issued in connection with the
following Awards whether granted before or after the Effective Date:

  (i)   Restricted Shares or Restricted Stock Units having a time-based
Restriction Period less than three years (but in no event less than one year),
subject to (A) pro rata vesting prior to the expiration of any Restriction
Period and (B) acceleration due to the Participant’s death, total disability or
retirement;     (ii)   Restricted Shares or Restricted Stock Units having a
time-based Restriction Period that is actually accelerated due to a
Participant’s transfer to an affiliated business; or     (iii)   Stock Awards
having a Restriction Period of less than three (3) years (not including
transfers to satisfy required tax withholding or intra-family transfers
permitted by the Committee), subject to acceleration due to the Participant’s
death or total disability,

      in each case described in (i), (ii) or (iii) above, as specified in the
applicable Award

8



--------------------------------------------------------------------------------



 



      agreement; provided that such limitations shall not be applicable to
Payment Shares to Non-Employee Directors.

  (d)   Shares to be Delivered. The source of shares of Common Stock to be
delivered by the Company under the Plan shall be determined by the Company and
may consist in whole or in part of authorized but unissued shares or repurchased
shares.

6.   Award Limitations.

     The maximum number of shares of Common Stock subject to Options and SARs
that can be granted to any Eligible Person during a single calendar year shall
not exceed two (2) million shares. The maximum amount of Awards other than
Options and SARs that can be granted to any Eligible Person during a single
calendar year shall not exceed $15 million; provided that the foregoing
limitation shall be applied to an Award that is denominated in shares of Common
Stock on the basis of the Fair Market Value of such shares on the date the Award
is granted. Notwithstanding the limitation set forth in the preceding sentence,
the maximum Award that may be granted to any Eligible Person for a Performance
Period longer than one calendar year shall not exceed the foregoing annual
maximum multiplied by the number of full calendar years in the Performance
Period.

7.   Awards to Eligible Persons.

  (a)   Options.

  (i)   Grants. Subject to the terms and conditions of the Plan, Options may be
granted to Eligible Persons. Options may consist of ISOs or NQSOs, as the
Committee shall determine. Options may be granted alone or in tandem with SARs.
With respect to Options granted in tandem with SARs, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be.     (ii)   Option Exercise
Price. The Option Exercise Price shall be equal to or, at the Committee’s
discretion, greater than the Fair Market Value on the date the Option is
granted, unless the Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company (in which case
the assumption or substitution shall be accomplished in a manner that permits
the Option to be exempt from Code Section 409A).     (iii)   Term. The term of
Options shall be determined by the Committee in its sole discretion, but in no
event shall the term exceed ten (10) years from the date of grant; provided,
however, that Awards of NQSOs and SARs covering up to five (5) million shares of
Common Stock, in the aggregate,

9



--------------------------------------------------------------------------------



 



      may be issued with a term of up to fifteen (15) years.

  (iv)   ISO Limits. ISOs may be granted only to Eligible Persons who are
employees of PepsiCo or of any parent or subsidiary corporation (within the
meaning of Code Section 424) on the date of grant, and may only be granted to an
employee who, at the time the Option is granted, does not own stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of PepsiCo or of any parent or subsidiary corporation (within the meaning
of Code Section 424). The aggregate Fair Market Value of all shares of Common
Stock with respect to which ISOs are exercisable by a Participant for the first
time during any calendar year (under all plans of the Company) shall not exceed
$100,000 or such other amount as may subsequently be specified by the Code
and/or applicable regulations. The aggregate Fair Market Value of such shares
shall be determined at the time the Option is granted. ISOs shall contain such
other provisions as the Committee shall deem advisable but shall in all events
be consistent with and contain or be deemed to contain all provisions required
in order to qualify as incentive stock options under Code Section 422. No more
than 195 million of the shares of Common Stock authorized for issuance under the
Plan may be issued in the form of ISOs.     (v)   No Repricing. Subject to the
anti-dilution adjustment provisions set forth in Section 10, without the
approval of PepsiCo’s shareholders, (A) the Option Exercise Price for any
outstanding Option granted under the Plan may not be decreased after the date of
grant, (B) no outstanding Option granted under the Plan may be surrendered to
the Company as consideration for the grant of a new Option with a lower Option
Exercise Price, and (C) no other modifications to any outstanding Option may be
made that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the New York Stock Exchange.    
(vi)   Form of Payment. The Option Exercise Price shall be paid to the Company
at the time of such exercise, subject to any applicable rules or regulations
adopted by the Committee:

  (A)   to the extent permitted by applicable law, pursuant to cashless exercise
procedures that are, from time to time, approved by the Committee;     (B)  
through the tender of shares of Common Stock owned by the Participant (or by
delivering a certification or attestation of ownership of such shares) valued at
their Fair Market Value on the date of exercise;     (C)   in cash or its
equivalent; or

10



--------------------------------------------------------------------------------



 



  (D)   by any combination of (A), (B), and (C) above.

  (vii)   No Dividend Equivalents. No dividends or dividend equivalents may be
paid on Options. Except as otherwise provided herein, a Participant shall have
no rights as a holder of Common Stock with respect to shares of Common Stock
covered by an Option unless and until such shares of Common Stock have been
registered to the Participant as the owner.

  (b)   Stock Appreciation Rights.

  (i)   Grants. Subject to the terms and provisions of the Plan, SARs may be
granted to Eligible Persons. SARs may be granted alone or in tandem with
Options. With respect to SARs granted in tandem with Options, the exercise of
either such Options or such SARs will result in the simultaneous cancellation of
the same number of tandem SARs or Options, as the case may be.     (ii)  
Exercise Price. The exercise price per share of Common Stock covered by a SAR
granted pursuant to the Plan shall be equal to or, at the Committee’s
discretion, greater than Fair Market Value on the date the SAR is granted,
unless the SAR was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company (in which case the assumption or substitution
shall be accomplished in a manner that permits the SAR to be exempt from Code
Section 409A).     (iii)   Term. The term of a SAR shall be determined by the
Committee in its sole discretion, but, subject to Section 7(a)(iii), in no event
shall the term exceed ten (10) years from the date of grant.     (iv)   No
Repricing. Except for anti-dilution adjustments made pursuant to Section 10,
without the approval of PepsiCo’s shareholders, (A) the exercise price for any
outstanding SAR granted under the Plan may not be decreased after the date of
grant, (B) no outstanding SAR granted under the Plan may be surrendered to the
Company as consideration for the grant of a new SAR with a lower exercise price,
and (C) no other modifications to any outstanding SAR may be made that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange.     (v)   Form of Payment.
The Committee may authorize payment of a SAR in the form of cash, Common Stock
valued at its Fair Market Value on the date of the exercise, a combination
thereof, or by any other method as the Committee may determine.

11



--------------------------------------------------------------------------------



 



  (vi)   No Dividend Equivalents. No dividends or dividend equivalents may be
paid on SARs.

  (c)   Restricted Shares / Restricted Stock Units.

  (i)   Grants. Subject to the terms and provisions of the Plan, Restricted
Shares or Restricted Stock Units may be granted to Eligible Persons.     (ii)  
Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Shares or Restricted Stock Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Share or each Restricted Stock Unit; forfeiture conditions; transfer
restrictions; restrictions based upon the achievement of specific performance
goals (Company-wide, divisional, and/or individual); time-based restrictions on
vesting; and/or restrictions under applicable federal or state securities laws.
Except in the case of Awards covered by Section 5(c), any time-based Restriction
Period shall be for a minimum of three years (subject to (A) pro rata vesting
prior to the expiration of any Restriction Period and (B) acceleration due to
the Participant’s death, total disability or retirement, in each case as
specified in the applicable Award agreement). To the extent the Restricted
Shares or Restricted Stock Units are intended to be deductible under Code
Section 162(m), the applicable restrictions shall be based on the achievement of
Performance Goals over a Performance Period, as described in Section 7(d) below.
    (iii)   Payment of Restricted Stock Units. Restricted Stock Units that
become payable in accordance with their terms and conditions shall be settled in
cash, shares of Common Stock, or a combination of cash and shares, as determined
by the Committee. Any person who holds Restricted Stock Units shall have no
ownership interest in the shares of Common Stock to which the Restricted Stock
Units relate unless and until payment with respect to such Restricted Stock
Units is actually made in shares of Common Stock. The payment date shall be as
soon as practicable after the earliest of (A) any vesting date that can be
pre-determined at grant under the terms of an Award agreement, and (B) the
occurrence date of an applicable vesting event (e.g., death, total disability,
approved transfer or retirement) specified in the applicable Award agreement.  
  (iv)   Transfer Restrictions. During the Restriction Period, Restricted Shares
may not be sold, assigned, transferred or otherwise disposed of, or mortgaged,
pledged or otherwise encumbered. In order to enforce the limitations imposed
upon the Restricted Shares, the Committee may (A) cause a legend or legends to
be placed on any certificates evidencing such Restricted Shares, and/or
(B) cause “stop transfer” instructions to be issued, as it deems necessary or
appropriate. Restricted Stock Units may not

12



--------------------------------------------------------------------------------



 



      be sold, assigned, transferred or otherwise disposed of, or mortgaged,
pledged, or otherwise encumbered at any time.     (v)   Dividend and Voting
Rights. Unless otherwise determined by the Committee, during the Restriction
Period, Participants who hold Restricted Shares shall have the right to receive
dividends in cash or other property or other distribution or rights in respect
of such shares and shall have the right to vote such shares as the record owners
thereof; provided that, unless otherwise determined by the Committee, any
dividends or other property payable to a Participant during the Restriction
Period shall be distributed to the Participant only if and when the restrictions
imposed on the applicable Restricted Shares lapse. Unless otherwise determined
by the Committee, during the Restriction Period, Participants who hold
Restricted Stock Units shall be credited with dividend equivalents in respect of
such Restricted Stock Units; provided that, unless otherwise determined by the
Committee, such dividend equivalents shall be distributed (without interest) to
the Participant only if and when the restrictions imposed on the applicable
Restricted Stock Units lapse.     (vi)   Ownership of Restricted Shares.
Restricted Shares issued under the Plan shall be registered in the name of the
Participant on the books and records of the Company or its designee (or by one
or more physical certificates if physical certificates are issued with respect
to such Restricted Shares) subject to the applicable restrictions imposed by the
Plan. If a Restricted Share is forfeited in accordance with the restrictions
that apply to such Restricted Shares, such interest or certificate, as the case
may be, shall be cancelled. At the end of the Restriction Period that applies to
Restricted Shares, the number of shares to which the Participant is then
entitled shall be delivered to the Participant free and clear of the
restrictions, either in certificated or uncertificated form. No shares of Common
Stock shall be registered in the name of the Participant with respect to a
Restricted Stock Unit unless and until such unit is paid in shares of Common
Stock.

  (d)   Performance Awards.

  (i)   Grants. Subject to the provisions of the Plan, Performance Awards may be
granted to Eligible Persons. Performance Awards may be granted either alone or
in addition to other Awards made under the Plan.     (ii)   Performance Goals.
Unless otherwise determined by the Committee, Performance Awards shall be
conditioned on the achievement of Performance Goals (which shall be based on one
or more Performance Measures, as determined by the Committee) over a Performance
Period. The Performance Period shall be one year, unless otherwise determined by
the Committee, provided that the Restriction Period for Performance Awards (not
including Options, SARs or Awards covered by Section 5(c))

13



--------------------------------------------------------------------------------



 



      shall be for a minimum of three years, subject to (A) pro rata vesting
prior to the expiration of any Restriction Period and (B) acceleration due to
the Participant’s death or total disability, in each case as specified in the
applicable Award agreement.

  (iii)   Performance Measures. The Performance Measure(s) to be used for
purposes of Performance Awards may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a subsidiary, division, department, region, function or business unit
of the Company, and may consist of one or more or any combination of the
following criteria: stock price, market share, sales revenue, cash flow, sales
volume, earnings per share, return on equity, return on assets, return on sales,
return on invested capital, economic value added, net earnings, total
shareholder return, gross margin, costs, productivity, brand contribution,
product quality, portfolio transformation, productivity improvement, corporate
value measures (such as compliance, safety, environmental and personnel
matters), or goals related to corporate initiatives, such as acquisitions,
dispositions or customer satisfaction. The Performance Goals based on these
Performance Measures may be expressed in absolute terms or relative to the
performance of other entities.     (iv)   Negative Discretion. Notwithstanding
the achievement of any Performance Goal established under the Plan, the
Committee has the discretion to reduce, but not increase, some or all of a
Performance Award that would otherwise be paid to a Participant.     (v)  
Extraordinary Events. At, or at any time after, the time an Award is granted,
and to the extent permitted under Code Section 162(m) and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance-Based Exception, the Committee, in its sole discretion, may provide
for the manner in which performance will be measured against the Performance
Goals (or may adjust the Performance Goals) to reflect the impact of specific
corporate transactions, accounting or tax law changes and other extraordinary
and nonrecurring events.     (vi)   Performance-Based Exception. With respect to
any Award that is intended to satisfy the conditions for the Performance-Based
Exception under Code Section 162(m): (A) the Committee shall interpret the Plan
and this Section 7(d) in light of Code Section 162(m) and the regulations
thereunder; (B) the Committee shall not amend the Award in any way that would
adversely affect the treatment of the Award under Code Section 162(m) and the
regulations thereunder; and (C) such Award shall not be paid until the Committee
shall first have certified that the Performance Goals have been achieved.

14



--------------------------------------------------------------------------------



 



  (e)   Stock Awards.

  (i)   Grants. Subject to the provisions of the Plan, Stock Awards consisting
of shares of Common Stock may be granted pursuant to this Section 7(e) only to
Eligible Persons who are consultants or advisors to the Company and may not be
granted to employees of the Company (including Employee Directors). Non-Employee
Directors are eligible to receive Stock Awards only pursuant to Section 8. Stock
Awards may be granted either alone or in addition to other Awards made under the
Plan.     (ii)   Terms and Conditions. The shares of Common Stock subject to a
Stock Award shall be immediately vested at the time of grant and nonforfeitable
at all times but shall be subject to such other terms and conditions, including
restrictions on transferability, as determined by the Committee in its
discretion subject to Section 5(c) and the other provisions of the Plan. The
shares of Common Stock subject to a Stock Award shall be registered in the name
of the Participant.

8.   Awards to Non-Employee Directors.

  (a)   Sole Awards. Notwithstanding anything in the other sections of the Plan
to the contrary, Non-Employee Directors are eligible to receive only Awards
authorized by this Section 8. The terms applicable under Section 7 for each such
category of Award shall apply under this Section 8 to the extent not
inconsistent with the provisions of this Section 8. The Committee retains the
discretion to change the amount and terms of the Initial Grant or the types of
Awards to Non-Employee Directors notwithstanding paragraphs (a), (b) and (c) of
this Section 8.     (b)   Initial Grants. Each newly appointed Non-Employee
Director shall, as soon as practicable after initially becoming a member of the
Board, be granted an Award (the “Initial Grant”) of a Stock Award consisting of
1,000 shares of Common Stock subject to the transfer restrictions in
Section 8(c)(i) below.     (c)   Terms of Initial Grants to Non-Employee
Directors.

  (i)   Shares of Common Stock subject to a Stock Award granted to a
Non-Employee Director shall be immediately vested at the time of grant and
nonforfeitable at all times. However, such shares of Common Stock may not be
sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered, until the date the Non-Employee Director’s membership on
the Board ceases (except that this transfer restriction shall not prohibit:
(A) PepsiCo’s retaining shares to satisfy any required tax withholding under
Section 12(e) to the extent applicable, and (B) intra-family transfers permitted
by the Committee). In order to enforce the limitations imposed upon such shares
of Common Stock, the Committee may (a) cause a legend or legends to be placed on
any certificates

15



--------------------------------------------------------------------------------



 



      evidencing such shares, and/or (b) cause “stop transfer” instructions to
be issued, as it deems necessary or appropriate.

  (ii)   Non-Employee Directors who hold shares of Common Stock pursuant to a
Stock Award granted under this Section 8 shall have the right to receive
dividends in cash or other property and shall have the right to vote such shares
as the record owners thereof; provided that any securities of the Company that
are distributed to a Non-Employee Director shall be subject to the same transfer
restrictions that apply to such shares of Common Stock.

  (d)   Payment Shares. A current or former Non-Employee Director’s interest in
phantom shares of Common Stock under the Director Deferral Program, which
results from an elective or mandatory deferral of cash payments, shall be paid
in shares of Common Stock (“Payment Shares”) pursuant to the Plan while the Plan
remains in effect, to the extent the Director Deferral Program provides for the
stock settlement of such phantom shares. The number of Payment Shares a current
or former Non-Employee Director is entitled to receive shall be equal to the
number of the Non-Employee Director’s phantom shares of Common Stock under the
Director Deferral Program on the applicable distribution valuation date, and
such Payment Shares shall be distributed on the same date such Non-Employee
Director would otherwise be entitled to receive the cash payment under the
Director Deferral Program in lieu of which the Payment Shares are being
distributed.

9.   Deferred Payments.

     Subject to the terms of the Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, shares
of Common Stock or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall be designed to comply with Code Section 409A.

10.   Dilution and Other Adjustments.

     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination or exchange of shares
or other change in corporate structure affecting any class of Common Stock, the
Committee shall make such adjustments in the class and aggregate number of
shares which may be delivered under the Plan as described in Section 5, the
individual award maximums under Section 6, the class, number, and Option
Exercise Price of outstanding Options, the class number and exercise price of
outstanding SARs and the class and number of shares subject to any other Awards
granted under the Plan (provided the number of shares of any class subject to
any Award shall always be a whole number), as may be, and to such extent (if
any), determined to be appropriate and equitable by the Committee, and any such
adjustment may, in the sole discretion of the Committee, take the form of
Options covering more than one class of Common Stock. Such adjustment shall be
conclusive and binding for all purposes of the Plan. Any adjustment of an Option
or SAR under this Section 10 shall be accomplished in a manner that permits the
Option or SAR to be exempt from Code Section 409A.

16



--------------------------------------------------------------------------------



 



11.   Change in Control.

  (a)   Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control, the following provisions of this
Section 11 shall apply except to the extent an Award agreement provides for a
different treatment (in which case the Award agreement shall govern and this
Section 11 shall not be applicable):

  (i)   If and to the extent that outstanding Awards under the Plan (A) are
assumed by the successor corporation (or affiliate thereto) or continued or
(B) are replaced with equity awards that preserve the existing value of the
Awards at the time of the Change in Control and provide for subsequent payout in
accordance with a vesting schedule and Performance Goals, as applicable, that
are the same or more favorable to the Participants than the vesting schedule and
Performance Goals applicable to the Awards, then all such Awards or such
substitutes thereof shall remain outstanding and be governed by their respective
terms and the provisions of the Plan subject to Section 11(a)(iv) below.    
(ii)   If and to the extent that outstanding Awards under the Plan are not
assumed, continued or replaced in accordance with Section 11(a)(i) above, then
upon the Change in Control the following treatment (referred to as
“Change-in-Control Treatment”) shall apply to such Awards: (A) outstanding
Options and SARs shall immediately vest and become exercisable; (B) the
restrictions and other conditions applicable to outstanding Restricted Shares,
Restricted Stock Units and Stock Awards, including vesting requirements, shall
immediately lapse; such Awards shall be free of all restrictions and fully
vested; and, with respect to Restricted Stock Units, shall be payable
immediately in accordance with their terms or, if later, as of the earliest
permissible date under Code Section 409A; and (C) outstanding Performance Awards
granted under the Plan shall immediately vest and shall become immediately
payable in accordance with their terms as if the Performance Goals have been
achieved at the target performance level.     (iii)   If and to the extent that
outstanding Awards under the Plan are not assumed, continued or replaced in
accordance with Section 11(a)(i) above, then in connection with the application
of the Change-in-Control Treatment set forth in Section 11(a)(ii) above, the
Board may, in its sole discretion, provide for cancellation of such outstanding
Awards at the time of the Change in Control in which case a payment of cash,
property or a combination thereof shall be made to each such Participant upon
the consummation of the Change in Control that is determined by the Board in its
sole discretion and that is at least equal to the excess (if any) of the value
of the consideration that would be received in such Change in Control by

17



--------------------------------------------------------------------------------



 



      the holders of PepsiCo’s securities relating to such Awards over the
exercise or purchase price (if any) for such Awards (except that, in the case of
an Option or SAR, such payment shall be limited as necessary to prevent the
Option or SAR from being subject to Code Section 409A).

  (iv)   If and to the extent that (A) outstanding Awards are assumed, continued
or replaced in accordance with Section 11(a)(i) above and (B) a Participant’s
employment with, or performance of services for, the Company is terminated by
the Company for any reasons other than Cause or by such Participant for Good
Reason, in each case, within the two-year period commencing on the Change in
Control, then, as of the date of such Participant’s termination, the
Change-in-Control Treatment set forth in Section 11(a)(ii) above shall apply to
all assumed or replaced Awards of such Participant then outstanding.     (v)  
Outstanding Options or SARs that are assumed, continued or replaced in
accordance with Section 11(a)(i) may be exercised by the Participant in
accordance with the applicable terms and conditions of such Award as set forth
in the applicable Award agreement or elsewhere; provided, however, that Options
or SARs that become exercisable in accordance with Section 11(a)(iv) may be
exercised until the expiration of the original full term of such Option or SAR
notwithstanding the other original terms and conditions of such Award.

  (b)   Definitions.

  (i)   For purposes of this Section 11, “Change in Control” means the
occurrence of any of the following events:

  (A)   acquisition of 20% or more of the outstanding voting securities of
PepsiCo by another entity or group; excluding, however, the following (1) any
acquisition by PepsiCo or (2) any acquisition by an employee benefit plan or
related trust sponsored or maintained by PepsiCo;     (B)   during any
consecutive two-year period, persons who constitute the Board at the beginning
of the period cease to constitute at least 50% of the Board (unless the election
of each new Board member was approved by a majority of directors who began the
two-year period);     (C)   (1) with respect to Awards granted prior to
September 11, 2008, PepsiCo shareholders approve a merger or consolidation of
PepsiCo with another company, and PepsiCo is not the surviving company; or, if
after such transaction, the other entity owns, directly or indirectly, 50% or
more of the outstanding voting securities of PepsiCo and (2) with respect to
Awards granted on or after

18



--------------------------------------------------------------------------------



 



      September 11, 2008, consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting shares of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;     (D)  
PepsiCo shareholders approve a plan of complete liquidation of PepsiCo or the
sale or disposition of all or substantially all of PepsiCo’s assets; or     (E)
  any other event, circumstance, offer or proposal occurs or is made, which is
intended to effect a change in the control of PepsiCo, and which results in the
occurrence of one or more of the events set forth in clauses (A) through (D) of
this Section 11(b)(i).

  (ii)   For purposes of this Section 11, “Cause” means with respect to any
Participant, unless otherwise provided in the applicable Award agreement,
(A) the Participant’s willful misconduct that materially injures the Company;
(B) the Participant’s conviction of a felony or a plea of nolo contendere by
Participant with respect to a felony; or (C) the Participant’s continued failure
to substantially perform his or her duties with the Company (other than by
reason of the Participant’s disability) after written demand by the Company that
identifies the manner in which the Company believes that the Participant has not
performed his or her duties. A termination for Cause must be communicated to the
Participant by written notice that specifies the event or events claimed to
provide a basis for termination for Cause.     (iii)   For purposes of this
Section 11, “Good Reason” means with respect to any Participant, unless
otherwise provided in the applicable Award agreement, without the Participant’s
written consent, (A) the Company’s requiring a material change in the
Participant’s principal place of employment as it existed immediately prior to
the Change in Control, except for reasonably required travel on the Company’s
business that is not materially greater than such travel requirements prior to
the Change in Control (for this purpose, a change of 35 or fewer miles shall not
be considered a material change in the Participant’s principal place of
employment); (B) a material reduction in the Participant’s compensation (within
the meaning of Treasury Regulation § 1.409A-1(n)(2)(ii)(A)(2)) as in effect
immediately prior to the Change in Control; or (C) a material reduction in the
Participant’s job responsibilities, authority or duties with the Company as in
effect immediately prior to the Change in Control. A termination for Good Reason
must be communicated

19



--------------------------------------------------------------------------------



 



      by the Participant to the Company by written notice that specifies the
event or events claimed to provide a basis for termination for Good Reason;
provided that the Participant’s written notice must be tendered within ninety
(90) days of the occurrence of such event or events and provided further that
the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice. A Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder if the
Participant actually terminates employment within fourteen (14) days after the
Company’s failure to timely remedy or, if earlier, prior to the second
anniversary of the Change in Control.

12.   Miscellaneous Provisions.

  (a)   Misconduct.

  (i)   Except as otherwise provided in agreements covering Awards hereunder, a
Participant shall forfeit all rights in his or her outstanding Awards under the
Plan, and all such outstanding Awards shall automatically terminate and lapse,
if the Committee determines that such Participant has (A) used for profit or
disclosed to unauthorized persons, confidential information or trade secrets of
the Company, (B) breached any contract with or violated any obligation to the
Company, including without limitation, a violation of any Company code of
conduct, (C) engaged in unlawful trading in the securities of PepsiCo or of
another company based on information gained as a result of that Participant’s
employment or other relationship with the Company, (D) committed a felony or
other serious crime or engaged in any activity which constitutes gross
misconduct, (E) breached the non-compete, non-solicitation or other restrictive
covenants as provided in the applicable Award agreement, or (F) violated any
PepsiCo compensation clawback policy applicable to the Participant.     (ii)  
In addition, to the extent provided in the applicable Award agreement, in the
event any accounting adjustment is required to be made to the Company’s
financial results and the Committee determines that an Executive Officer’s gross
negligence or misconduct caused or contributed to the need for the accounting
adjustment, the Committee may, to the extent determined appropriate by the
Committee in its sole discretion to reflect the impact of the accounting
adjustment on the Company’s financial results, (A) require such Executive
Officer to reimburse the Company for all or a portion of any Award previously
paid to such Executive Officer, (B) cause the cancellation of all or a portion
of any outstanding Awards held by such Executive Officer or payable to such
Executive Officer, and/or (C) require such Executive Officer to reimburse the
Company for all or a portion of the gains from the exercise of the Executive
Officer’s Options or settlement of any of the Executive Officer’s other Awards
realized during the twelve (12)-month

20



--------------------------------------------------------------------------------



 



      period following the first issuance or filing of the financial results
required to be adjusted. For purposes of this Section 12(a)(ii), “Executive
Officer” means an executive officer of the Company for purposes of Section 16 of
the Exchange Act.     (iii)   The remedies set forth in this Section 12(a) are
in addition to any other remedies available under applicable law in the event of
misconduct described above.

  (b)   Rights as Shareholder. Except as otherwise provided herein, a
Participant shall have no rights as a holder of Common Stock with respect to
Awards hereunder, unless and until the shares of Common Stock have been
registered to the Participant as the owner.     (c)   No Loans. No loans from
the Company to Participants shall be permitted in connection with the Plan.    
(d)   Assignment or Transfer. Except as otherwise provided under the Plan, no
Award under the Plan or any rights or interests therein shall be transferable
other than by will or the laws of descent and distribution. The Committee may,
in its discretion, provide that an Award (other than an ISO) is transferable
without the payment of any consideration to a Participant’s family member,
whether directly or by means of a trust or otherwise, subject to such terms and
conditions as the Committee may impose. For this purpose, “family member” has
the meaning given to such term in the General Instructions to the Form S-8
registration statement under the Securities Act of 1933. All Awards under the
Plan shall be exercisable, during the Participant’s lifetime, only by the
Participant or a person who is a permitted transferee pursuant to this
Section 12(d). Once awarded, the shares of Common Stock (other than Restricted
Shares) received by Participants may be freely transferred, assigned, pledged or
otherwise subjected to lien, subject to: (i) the transfer restrictions in
Sections 7(e)(ii) and 8(c)(i) above; and (ii) the restrictions imposed by the
Securities Act of 1933, Section 16 of the Exchange Act and PepsiCo’s Insider
Trading Policy, each as amended from time to time.     (e)   Withholding Taxes.
PepsiCo shall have the right to deduct from all Awards paid in cash to a
Participant any taxes required by law to be withheld with respect to such
Awards. All statutory minimum applicable withholding taxes arising with respect
to Awards paid in shares of Common Stock to a Participant shall be satisfied by
PepsiCo retaining shares of Common Stock having a Fair Market Value on the date
the tax is to be determined that is equal to the amount of such statutory
minimum applicable withholding tax (rounded, if necessary, to the next highest
whole number of shares of Common Stock); provided, however, that, subject to any
restrictions or limitations that the Committee deems appropriate, a Participant
may elect to satisfy such statutory minimum applicable withholding tax through
cash or cash proceeds.     (f)   Currency and Other Restrictions. The
obligations of the Company to make

21



--------------------------------------------------------------------------------



 



      delivery of Awards in cash or Common Stock shall be subject to currency or
other restrictions imposed by any governmental authority or regulatory body
having jurisdiction over such Awards.     (g)   No Rights to Awards. Neither the
Plan nor any action taken hereunder shall be construed as giving any person any
right to be retained in the employ or service of the Company, and the Plan shall
not interfere with or limit in any way the right of the Company to terminate any
person’s employment or service at any time. Except as set forth herein, no
employee or other person shall have any claim or right to be granted an Award
under the Plan. By accepting an Award, the Participant acknowledges and agrees
that (i) the Award will be exclusively governed by the terms of the Plan,
including the right reserved by the Company to amend or cancel the Plan at any
time without the Company incurring liability to the Participant (except, to the
extent the terms of the Award so provide, for Awards already granted under the
Plan), (ii) Awards are not a constituent part of salary and the Participant is
not entitled, under the terms and conditions of employment, or by accepting or
being granted Awards under the Plan to require Awards to be granted to him or
her in the future under the Plan or any other plan, (iii) the value of Awards
received under the Plan shall be excluded from the calculation of termination
indemnities or other severance payments or benefits, and (iv) the Participant
shall seek all necessary approval under, make all required notifications under,
and comply with all laws, rules and regulations applicable to the ownership of
Options and shares of Common Stock and the exercise of Options, including,
without limitation, currency and exchange laws, rules and regulations.     (h)  
Beneficiary Designation. To the extent allowed by the Committee, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Unless the Committee determines
otherwise, each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.     (i)   Costs and Expenses. The cost and expenses of administering the
Plan shall be borne by PepsiCo and not charged to any Award or to any
Participant.     (j)   Fractional Shares. Fractional shares of Common Stock
shall not be issued or transferred under an Award, but the Committee may direct
that cash be paid in lieu of fractional shares or may round off fractional
shares, in its discretion.     (k)   Funding of Plan. The Plan shall be unfunded
and any benefits under the Plan shall represent an unsecured promise to pay by
the Company. PepsiCo shall not be required to establish or fund any special or
separate account or to make any other

22



--------------------------------------------------------------------------------



 



      segregation of assets to assure the payment of any Award under the Plan
and the existence of any such account or other segregation of assets shall be
consistent with the “unfunded” status of the Plan.     (l)   Indemnification.
Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in
PepsiCo’s Certificate of Incorporation and Bylaws as in effect from time to
time.     (m)   Successors. All obligations of PepsiCo under the Plan with
respect to Awards granted hereunder shall be binding on any successor to
PepsiCo, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of PepsiCo.     (n)   Compliance with Code
Section 409A. The Plan is intended to satisfy the requirements of Code
Section 409A and any regulations or guidance that may be adopted thereunder from
time to time, including any transition relief available under applicable
guidance related to Code Section 409A. Accordingly, to ensure the exemption from
Code Section 409A of potentially exempt Awards and the compliance with Code
Section 409A of other Awards, any payment that under the terms of the Plan or an
agreement is to be made as soon as practicable relative to a date shall be made
not later than 60 days after such date, and the Participant may not determine
the time of payment. Pursuant to Section 13(b), the Plan may be amended or
interpreted by the Committee as it determines necessary or appropriate in
accordance with Code Section 409A and to avoid a plan failure under Code Section
409A(a)(1). If a Participant is a “specified employee” as defined in Code
Section 409A at the time of the Participant’s separation from service with the
Company, then solely to the extent necessary to avoid the imposition of any
additional tax under Code Section 409A, the commencement of any payments or
benefits under an Award shall be deferred until the date that is six months
following the Participant’s separation from service (or such other period as
required to comply with Code Section 409A).

13.   Effective Date, Governing Law, Amendments and Termination.

  (a)   Effective Date. The Plan in its original form became effective on May 2,
2007, the date on which it was initially approved by PepsiCo’s shareholders, and
was subsequently amended by the Board on September 13, 2007 and September 12,
2008. The Plan as amended and restated herein was approved by the Board on
March 12, 2010 and shall become effective in its amended form upon its approval
by PepsiCo’s shareholders.     (b)   Amendments. The Committee or the Board may
at any time terminate or from time to time amend the Plan in whole or in part,
but no such action shall adversely affect any rights or obligations with respect
to any Awards granted prior to the date of such termination or amendment without
the consent of the affected Participant

23



--------------------------------------------------------------------------------



 



      except to the extent that the Committee reasonably determines that such
termination or amendment is necessary or appropriate to comply with applicable
law (including the provisions of Code Section 409A and the regulations
thereunder pertaining to the deferral of compensation) or the rules and
regulations of any stock exchange on which Common Stock is listed or quoted.
Notwithstanding the foregoing, unless PepsiCo’s shareholders shall have first
approved the amendment, no amendment of the Plan shall be effective if the
amendment would (i) increase the maximum number of shares of Common Stock that
may be delivered under the Plan or to any one individual (except to the extent
such amendment is made pursuant to Section 10 hereof), (ii) extend the maximum
period during which Awards may be granted under the Plan, (iii) add to the types
of awards that can be made under the Plan, (iv) change the Performance Measures
pursuant to which Performance Awards are earned, (v) modify the requirements as
to eligibility for participation in the Plan, (vi) decrease the grant or
exercise price of any Option or SAR to less than the Fair Market Value on the
date of grant except for anti-dilution adjustments made pursuant to Section 10;
or (vii) require shareholder approval pursuant to the Plan or applicable law or
the rules of the principal securities exchange on which shares of Common Stock
are traded in order to be effective.     (c)   Governing Law. Except as
otherwise provided in agreements covering Awards hereunder, all questions
pertaining to the construction, interpretation, regulation, validity and effect
of the provisions of the Plan shall be determined in accordance with the laws of
the State of North Carolina without giving effect to conflict of laws
principles.     (d)   Termination. No Awards shall be made under the Plan after
the tenth anniversary of the date on which PepsiCo’s shareholders initially
approve the Plan.

24